

SEVERANCE AGREEMENT AND RELEASE


This Severance Agreement and Release (the "Agreement") is entered into as of
this the 2nd day of June, 2008, by and between NeoMedia Technologies, Inc., a
Delaware corporation (the "Company") and Frank Pazera (the "Executive").


RECITALS:


WHEREAS, the Executive has tendered his resignation with the Board of Directors
of the Company on June 2, 2008, a copy of which is attached hereto as Exhibit A;
and


WHEREAS, in connection with the Executive’s resignation, the Company and the
Executive have agreed to terminate the Employment Agreement by and between them
dated January 1, 2008 and any subsequent agreements or modifications of the
Employment Agreement (the "Employment Agreement") and the employment
relationship existing thereunder; and


WHEREAS, both Executive and the Company desire to resolve any differences and/or
disputes with respect to Executive's employment and the Executive’s resignation
thereof.


AGREEMENT:


NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, and for such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Company
acknowledge and voluntarily agree as follows:


1.
Recitals. The forgoing recitals are true and correct and are incorporated herein
by this reference.



2.
Termination of Employment Agreement. The Executive and the Company shall
terminate the Employment Agreement as of 5:00 p.m., Eastern Standard Time on
June 2, 2008 the (“Effective Date”). As of the Effective Date, all rights of the
Executive thereof shall terminate and all terms of the Employment Agreement
shall be of no further force or effect.



3.
Severance Payment. In consideration of the termination of the Employment
Agreement and the other covenants and agreements set forth herein, the Company
shall pay to the Executive a severance payment equal to Sixty-Six Thousand Six
Hundred Sixty-Seven Dollars ($66,667), which such payment shall be made to the
Executive in eight (8) equal semi-monthly installments of Eight-Thousand
Three-Hundred Thirty-Three Dollars and Thirty-Eight Cents ($8,333.38) commencing
on June 15, 2008 (the “Commencement Date”) in accordance with the Company's
customary payroll practices.




 
 

--------------------------------------------------------------------------------

 

4.
Benefits. The Executive shall be entitled to continue to participate in or
receive medical, life, and disability insurance as the Company provides
generally from time to time to its senior executives, and to its employees,
generally, through and until the until the earlier of (a) the last day of the
month in which the final installment payment is paid in accordance with Section
3 herein above (the “Expiration Date”) and (b) such date that the Executive
obtains employment and becomes eligible for benefits of such employer. Nothing
herein is intended, or shall be construed to require the Company to institute or
continue any, or any particular, plan or benefits. Furthermore, the Executive
hereby agrees and acknowledges that he shall be obligated to make all monetary
contributions in accordance with each applicable benefit plan for so long as he
continues to participate in such plans.



5.
Bonus. In consideration of the termination of the Employment Agreement and the
other covenants and agreements set forth herein, the Company shall pay to the
Executive Ten Thousand Dollars ($10,000) within 5 days of the Commencement Date,
which such payment represents fifty percent (50%) of the Executive’s first
quarter 2008 bonus under the Employment Agreement.



6.
No Additional Payments. The Executive and the Company agree that except as
provided in Sections 3, 4 and 5 herein above, the Executive is not entitled to
any additional salary, benefits, compensation or other consideration of any
nature whatsoever. For the sake of clarity, the parties hereto hereby agree and
acknowledge that the Executive is only entitled to receive Ten Thousand Dollars
($10,000) pursuant to Section 5 herein.



7.
Release by Executive. Except with respect to the (i) covenants and agreements of
the Company set forth in this Agreement, the Executive, on behalf of himself,
his successors, heirs and assigns, hereby agrees to completely and irrevocably
discharge and release the Company, its officers, directors, employees, agents,
shareholders, affiliate corporations or entities, predecessors, successors and
assigns, and their officers, directors, employees, agents and shareholders from
any and all claims, demands, actions, damages, lawsuits, obligations, promises,
administrative actions, charges and causes of action, and/or liability
whatsoever, both known or unknown, in law or in equity, involving any matter
arising out of or in any way related, directly or indirectly, to any and all
obligations, duties and liabilities under the Employment Agreement and the
termination of same, including, but not limited to, any claim of wrongful
discharge, breach of contract, and/or employment discrimination in violation
arising out of, under, or in relation to the Executive’s employment with the
Company, the termination of the Employment Agreement, the Civil Rights Act of
1871, the Labor Management Relations Act of 1947, the Equal Pay Act of 1963,
Title VII of the Civil Rights Act of 1964, the Occupational Safety and Health
Act of 1970, the Rehabilitation Act of 1973, the Health Maintenance Organization
Act of 1973, the Employee Retirement Income Security Act of 1974, the
Immigration Reform and Control Act of 1986, the Civil Rights Act of 1991,
Executive Orders 11141, 11246 and 11375 and/or any other state, federal or local
Fair Employment Practice law, employment law, or statute.




 
2

--------------------------------------------------------------------------------

 


8.
Release by Company. The Company, for itself and its directors, officers,
employees, agents, subsidiaries and affiliated entities, remises, releases, and
forever discharges Executive, his heirs, executors, and administrators,
successors, assigns, agents, counsel and representatives, of and from all manner
of action and actions, cause and causes of action, suits, debts, sums of money,
covenants, contracts, agreements, claims and demands whatsoever, in law, or in
equity, that Company ever had, now has or may have, for, on, or by reason of any
matter, cause, or thing whatsoever, that may have arisen by reason of
Executive's employment or affiliation with the Company.




9.
Non-Competition. Commencing on the Effective Date through and until the
Expiration Date, the Executive shall not, in the Restricted Area (as defined
below), directly or indirectly, engage in, promote, finance, own, operate,
develop, sell or manage or assist in or carry on in any business in direct
competition with the business of the Company, as such business now exists or as
it may exist through and up to the Expiration Date; provided, however,
that Executive may at any time own securities of any competitor corporation
whose securities are publicly traded on a recognized exchange so long as the
aggregate holdings of the Executive in any one such corporation shall constitute
not more than five percent (5%) of the voting stock of such corporation. The
term “Restricted Area” used in this Agreement includes any geographical location
anywhere in the world where Executive had been assigned to perform services on
behalf of Company during his employment with the Company and where the Company,
its affiliates or subsidiaries either (a) is engaged in business or (b) has
evidenced an intention to engage in business. The phrase “directly or
indirectly” used in this Agreement includes the Executive either on his own
account, or as a partner, owner, promoter, joint venturer, employee, agent,
consultant, advisor, manager, executive, independent contractor, officer,
director, stockholder, or otherwise, of an entity.




10.
Non-Solicitation of Employees or Independent Contractors. Commencing on the
Effective Date through and until the Expiration Date, the Executive shall not,
directly or indirectly, solicit or attempt to induce any employee of the Company
or independent contractor engaged and/or utilized by the Company in any capacity
to terminate his employment with, or engagement by, the Company. Likewise,
commencing on the Effective Date through and until the Expiration Date, the
Executive shall not, directly or indirectly, hire or attempt to hire for another
entity or person any employee of the Company or independent contractor engaged
and/or utilized by the Company in any capacity.




11.
Non-Solicitation of Customers, Prospective Customers or Vendors. Commencing on
the Effective Date through and until the Expiration Date, the Executive shall
not, directly or indirectly, sell, assemble, manufacture or distribute products
or services of the type sold or distributed by the Company to any Customer,
Prospective Customer or Vendor (as such terms are defined below) of the Company
in the Restricted Area through any entity other than the Company. The Executive
acknowledges and agrees that the Company has substantial relationships with its
Customers and Vendors, which the Company expends significant time and resources
in acquiring and maintaining, and that the Company’s relationships with its
Customers and Vendors constitute a significant and valuable asset of the
Company. The term “Customer” means any person or entity which has purchased
goods, products or services from the Company, entered into any contract for
products or services with the Company, and/or entered into any contract for the
distribution of any products or services with the Company within the one (1)
year immediately preceding the Effective Date. The term “Prospective Customer”
means any person or entity which has purchased goods, products or services from
the Company, entered into any contract for products or services with the
Company, and/or entered into any contract for the distribution of any products
or services with the Company within the one (1) year immediately preceding the
Effective Date. The term “Vendor” means any supplier, person or entity from
which the Company has purchased products or services during the one (1) year
immediately preceding the Effective Date.




 
3

--------------------------------------------------------------------------------

 


12.
Acknowledgment by Executive. The term “Company” for purposes of Sections 9, 10
and 11 of this Agreement means NeoMedia Technologies, Inc., a Delaware
corporation and its affiliated and related entities, including, without
limitation, all of NeoMedia Technologies, Inc.’s subsidiaries and joint
venturers. It is understood that any affiliated or related entities of NeoMedia
Technologies, Inc. are intended third-party beneficiaries of such provisions of
this Agreement




13.
Confidentiality. The Executive covenants and agrees that this Agreement and its
terms and conditions are, collectively and individually, totally confidential,
and that from the date of this Agreement forward shall forever be kept totally
confidential and shall not in any manner or for any reason be disclosed by
Executive without the express written consent of the Company except (a) to his
attorneys, accountants, and family members on a "need to know" basis, all of
whom shall be informed of and be bound by the provisions of this Section; (b) as
may be required by government agencies, such as the Internal Revenue Service and
the U.S. Securities and Exchange Commission; and (c) pursuant to court order or
subpoena compelling such disclosure. Should Executive or his representatives
receive any such subpoena or court order compelling disclosure, Executive shall
immediately notify the Company so that it may have the opportunity to interpose
an objection. The provisions of this Section shall not apply in any action
brought by the Executive to enforce any provisions of this Agreement.




14.
Non-Disparagement. The Executive shall refrain from making any written or oral
statement or taking any action, directly or indirectly, which he knows or
reasonably should know to be a disparaging or negative comment concerning the
Company or its officers, directors, employees and agents with the intent to
injure or damage the Company or its officers, directors, employees and agents,
and shall refrain from suggesting that any such disparaging or negative comment
concerning the Company or its officers, directors, employees, attorneys and
agents be made except as may be compelled by a court of competent jurisdiction.
The Company shall refrain from making any written or oral statement or taking
any action, directly or indirectly, which it knows or reasonably should know to
be a disparaging or negative comment concerning the Executive with the intent to
injure or damage the Executive, and shall refrain from suggesting that any such
disparaging or negative comment concerning the Executive be made except as may
be compelled by a court of competent jurisdiction.

 
 
4

--------------------------------------------------------------------------------

 
 

15.
Return of Property. On or before the Effective Date, the Executive will return
to the Company any and all documents, lists, data, confidential information,
trade secrets, keys, equipment, products or other property in his possession
which relate in any manner to the Company; provided, however, that the Executive
shall be entitled to retain possession and ownership of his personal cell
phone. 




16.
Opportunity to Hire Counsel; Amendments. The Executive and Company each
represent and warrant that they have had the opportunity to review and consider
the terms of this Agreement with their respective legal counsel (the costs of
such counsel having been, and continuing to be, borne exclusively by the Company
with respect to Company’s legal counsel, and by Executive with respect to
Executive’s counsel), and that neither of them have made any representations
concerning the terms or effects of this Agreement other than those contained in
this Agreement, it being clearly understood that this Agreement are the only
agreements between the parties and they may not be modified or terminated
orally, but only in a writing signed by both of them.




17.
Injunctive Relief. The Executive and Company each acknowledge that the other’s
breach of the terms of this Agreement would make difficult the assessment of
monetary damages that would be sustained from such breach, and it would be
difficult, if not impossible, to compensate fully for damages for any such
breach, specifically including, but not limited to, breach of the provisions
relating to confidentiality, non-competition, non-disparagement and issuance of
the Options. Accordingly, each party specifically agrees that the other shall be
entitled to temporary and permanent injunctive relief and/or specific
performance to enforce this Agreement or to enjoin any unauthorized disclosure
of confidential information, and the Party in breach shall expressly waive the
defense that a remedy in damages would be adequate and any requirement for the
security or posting of any bond in connection with any such injunctive relief.
This provision with respect to injunctive relief and/or specific performance
shall not, however, diminish the right of the non-breaching party to claim and
recover damages in addition to or in lieu of injunctive relief and/or specific
performance.




18.
Binding Agreement. All of the terms and provisions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective legal representatives, successors and permitted assigns,
whether so expressed or not.




19.
Counterpart Signatures. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature page shall be binding upon
any party so confirming.




 
5

--------------------------------------------------------------------------------

 


20.
Attorney Fees. If any legal proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach or threatened breach,
default or misrepresentation in connection with any provision of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees, sales and use taxes, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, taxes,
costs and expenses incident to arbitration, appellate, bankruptcy and
post-judgment proceedings), incurred in that legal proceeding, in addition to
any other relief to which such party may be entitled. Attorneys’ fees shall
include, without limitation, paralegal fees, investigative fees, administrative
costs, sales and use taxes and all other charges billed by the attorney to the
prevailing party.




21.
Jurisdiction. Any civil action or legal proceeding arising out of or relating to
this Agreement shall be brought in the courts of record of the State of Florida
in Miami-Dade County or the United States District Court, Southern District of
Florida, Miami Division. Each party consents to the jurisdiction of such court
in any such proceeding and waives any objection to the laying of venue of any
such proceeding in such court.




22.
Choice of Law. This Agreement shall be construed, interpreted and the rights of
the parties determined in accordance with the laws of the State of Florida
(without reference to the choice of law provisions of Florida law).




23.
Severability. If any provision of this Agreement is invalidated by a court of
competent jurisdiction, then all of the remaining provisions of this Agreement
shall remain in full force and effect, provided that both parties may still
effectively realize the complete benefit of the promises and considerations
conferred hereby.



[Remainder of Page Intentionally Left Blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Severance Agreement and
Release on the date set forth above.



 
By:
/s/ Frank Pazera
 
FRANK PAZERA
 

     
NEOMEDIA TECHNOLOGIES, INC., a
 
Delaware corporation
     
By:
/s/ Iain McCready
 
Name: Iain McCready
 
Title: Chief Executive Officer
 


 
 
7

--------------------------------------------------------------------------------

 
 